The prosecution advanced sufficient race-neutral explana*819tions for exercising peremptory challenges against the prospective jurors in question (see People v Payne, 88 NY2d 172, 183; People v Allen, 86 NY2d 101). The defendant failed to satisfy his burden of proving that the explanations given by the prosecutor were pretextual (see People v Payne, supra; People v White, 289 AD2d 270; see generally Hernandez v New York, 500 US 352, 364-365). Accordingly, the trial court properly denied the defendant’s Batson challenge (see Batson v Kentucky, 476 US 79).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). S. Miller, J.P., Crane, Cozier and Rivera, JJ., concur.